United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 7, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-41370
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                         THOMAS MCBARRON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-01-CR-22-2
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Thomas McBarron appeals his jury convictions of conspiracy to

produce and possessing child pornography and his resulting 188-

month prison sentence.     McBarron contends that the conspiracy

statute, 18 U.S.C. § 2251(a), is an unconstitutional exercise of

Congress’s Commerce Clause powers because it permits a conviction

when the only connection with interstate commerce is the fact that

the materials used to produce the offending images traveled in

interstate commerce at some point in time.   This contention has no

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41370
                                 -2-

merit. See United States v. Kallestad, 236 F.3d 225, 231 (5th Cir.

2000).

     McBarron contends that the district court misapplied the

Sentencing Guidelines by concluding that it could not depart

downward from the applicable guideline range on the basis of

lighter sentences received by codefendants who pleaded guilty

to reduced charges.   There was no error in the court’s ruling.   See

United States v. Meza, 127 F.3d 545, 549-50 (7th Cir. 1996).

     Finally, McBarron argues that the district court clearly erred

by increasing his guideline offense level by four levels pursuant

to U.S.S.G. § 3B1.1(a),     because of his role as a leader or

organizer.    See United States v. Miranda, 248 F.3d 434, 446 (5th

Cir. 2001).    McBarron is not entitled to relief because there is

ample evidence in the record which supports the district court’s

ruling.

     AFFIRMED.